Carroll, J.
This action is by the purchaser of two tax titles, to recover under St. 1909, c. 490, Part II, § 45, from the defendant city, amounts, with interest, paid by him for said titles, on the ground that, by reason of errors, omissions or informalities in the assessment or the sales, he has no claim upon the property sold.'
The plaintiff purchased the property August 4, 1911, at a tax sale, for the unpaid taxes of 1910. On July 7, 1914, at a sale for unpaid taxes for 1913, he again bid in the property. Within two years from the date of each deed, (see now St. 1912, c. 390,) “the plaintiff sent by registered mail to the collector of the defendant city a paper” in one of which the plaintiff offered to surrender thirty-four tax titles and in the other ten tax titles, each paper containing one hundred and forty-three alleged reasons why he had no claim on the land. There was a finding for the defendant.
*381St. 1909, c. 490, Part II, § 45, gives the purchaser at a tax sale who has no claim upon the property by reason of an error, omission or informality in the assessment or the sale, the right to offer in writing to the collector to surrender and discharge his deed, or to assign and transfer to the city all his right, title and interest in the premises, as the collector shall elect, upon which surrender and discharge, or assignment and transfer, the city shall pay the purchaser the amount which he paid, with interest. The offer must “contain a specific statement of the reason why the holder has no claim on the land . . . with the evidence upon which he relies.”
Under this statute the collector is entitled to a ■ statement sufficiently specific to enable him to determine whether there was an error, omission or informality in the assessment or sale, and a definite statement of what the error, omission or informality consisted, together with the evidence to show the same.
Statements such as those given by the plaintiff, referring to a number of tax titles and alleging that for the one hundred and forty-three reasons there stated he is entitled to the amounts paid, are altogether too vague and general, and are not sufficiently specific to serve the purpose of the statute or permit a recovery. In No. 139 of the reasons given the plaintiff alleges, assessment, advertisements and tax deed erroneously indicated that the premises contained buildings. In reason No. 140 he says the buildings were in part only on the premises, and in reason No. 141 that the assessment, advertisements and tax deed erroneously omitted to indicate that the premises contained buildings. Such an inconsistent notice does not give the collector adequate and sufficient information and it is not the specific notice required by the statute, even if in other respects it were accurate. This alone is enough to render it imperfect.
Without intimating that there was any error, omission or informality in the assessment or the sale, it is sufficient to say that under this statute no city or town, and no treasurer or collector thereof shall pay or be liable for any amount due under the provisions of this section, unless such statement is filed. As the statute has not been complied with, the plaintiff cannot recover in this action. See Lynde v. Malden, 166 Mass. 244, 246.

Exceptions overruled.